GROVER S~S                    AU~TXN ,a.TEXAS
                      HID




   Honorable W. J. Townsend
   County Attorney
   Angellna County
   Lufkin, Texas
   Dear Sir:                   opinion no. o-6629
                               Re: Under the given facts does
                                    the Commlsslonersl Court of
                                  .,Angellna County have the
                                    authority to use a portion
                                    of-the air port funds to
                                    gravel the road $.nquestion?
                  Your rOqU38t for an opinion on the above question
   read8    a8   f911OW8:


                  “i&gOlh   COUIIty    Voted   a   iona   hiSUe   t0
           purchase and establish an airport. With F p!r-
           tion of the proceeda of 8aia bond issue, .~..
           land vas purchased for the establishment of an
           airport, which airport ha8 been established on
           the land purchased by the county for 8UCh purpose.
                “The airport is located about 3/b ,of a mile
           from the state highway leading to Lufkin, tiiah
           18 a hard eurfaced hlghway. To make the airport
           available for the purpose for which it la built,
           it is necessary that said road leading from-~the
           airport to said highway be graveled or hard aur-
           faced. Would it be lawful for the Commisaloners~
           Court to use a portion of the airport fun&s to
           gravel or hard surface the 3/4 of a mile of the
           public road leading from the airport to said
           atate hIghway, to make eaid airport available in
           all kIna of weather?"
             Article 1269h,           Vernon's Annotated Civil Statutes, is
   in part 88 fol~ovs:
                "Section 1. A- That the governing body of any
           incorporated city in this State may receive through
           gift or dedication, and is hereby empowered to ac-
Honorable W. J. Tovnsena, page 2 (o-6629)

    'quire, by purchase without condemnation or by pur-
     chase through condemnation proceedings, and there-
     after maintain and operate as an airport, or lease,
     or sell, to the Federal Government, tracts of land
     either within or without the corporate limits of
     such city ana vithln the county In which such city
    his 8itUatOd, EUIdthe cOUlllLt88iOllt3r8'
                                         COUI'tOf any
     county may likewise acquire, maintain and operate
     for like purpose tracts of land within the limits
     of the county.
         .“.   .   .   ,

         “Sec. 2. (a) For the purpose of condemning or
    purchasing, either or both, lands to be U8Od and
    matitalned as provided in Section 1 hereof, ana
    improving and equipping the same for such use, the
    governing body of any oitg or the Commissioners'
    Court of any county, falling vithln the terms of
    8UCh Section, may issue negotiable bonda of the
    city or of the county, as the case may be, and
    levy taxes to provide for the interest anb slnk-
    ing fUa8.of any such bonds so issuea, the au-
    thority hereby
                 _ given
                   -     for the issuance of such
    bond8 &Id lOVy and COlleCtiOn of 8uch taxes to be
    exercised in accordance with the provisions of
    Chapter 1 of~Ti.tle22 of the Revised Civil
    Statutes of 1925.
         ". . . .

         'Sec. 3. Any air port acquired under and by
    vlrtue,.ofthe terms of this Act 8htil be under the
    management and control of the governing body of the
    city or the Commisaloners~,Court of the county ac-
    quiring the Fame, which is hereby expressly author-
    ized and empowered to Improve, maintain and conduct
    the same as an air port, and for that purpose to
    make ana provide therein all necessary or fit lm-
    provements and facilities and to fix such reason-
    able charge8 for the use thereof a8 such governing
    body or CommissIonerat Court shall deem fit, and to
    mslcerules and regulations governing the use there-
    of. All proceeds from such charge8 Shall be devoted
    exclusively to the maintenance, upkeep, improvement
    and operation of such air port and the facllltles,
    StNCtUI'OS, and improvements therein," .*. .
Honorable W. J. Tovnsend, page 3,   (O-6629)

          Chapter 1, Title 22, of the Revised Civil Statute8
of Texas, 1925, is in part as follows:
         'Article 701. Shall hold el&.tlon. l%e bonds
    of a county or an Incorporated city or town shall
    never be i88UOd for any purpose unless a proposi-
    tion for the issuance of such bonds shall have been
    first submitted to the qualified voters who are
    property tax payers of such county, city or town.
         "A&t. 702. Qukstlon submitted; In all cases
    when the governing body of a county, city or town
    shall order an election for the issuance of the
    bonds of the county, city or tovn or of any political
    subdivision or defined district of a county, .such
    body shall at the same time submit the question of
    whether or not a tax shall be levied upon the proper-
    ty of ~suchcounty, city or town, political 8Ub-'
    division or defined district for the purpose of
    paying the interest on the bonds and to create a
    sw      funa for the redemption of the bonda.
          UArt. 703.  SUbmiSSiOn of proposition. The
     proposition to be submitted shall di8tinCtly specify:
     1.   The purpose for vhzichthe bond8 are to be iSSUed;
     2.   The amount thereof;

     3.   &he rate of Interest;
     4.   he levy of taxes 8Uff$Cient to Pay ihe =ual
          interest and provide a sinking Arid to pay the
          bond8 at maturity;

     5.   The maturity date, or that the bond8 may.be
          issuea to mature serially within any given nuni-
          ber of years not to exceed forty."
          h the case Of CarrOll vs. WilliamS, COUnty TIwaSUrOr,
et al, 202 9. W. 504, the Supreme Court had under considera-
tion the power of the Commiaslonera* Court to transfer rolrey
from one.fund to another. while the fasts in that case are
somewhat different from those here being considered, the
principle of law Is, In our opinion, the same. In that case
the Comm18sloner8t Court of Jefferson County, as part of a
gocoral scheme for exacting from tarpayers and expending on
road8 ana bridges more money than the ConstitutAon of this
State permits to be rsised by taxation and emended for that
                                                                -1




Honorable W. J. Tovnsend, Page 4, (O-6629)

purpose, deliberately 8nd purposesly levied, for various
other purposes defined by said Constitution, which were known
by that Court at the time of such levies thereof, to be much
greater in amounts than were required to meet the current ex-
penditures for such other purposea, and afterwards trans-
ferred such excesses in such funds to the Road and Bridge
Fund, and expended same accordingly. in holding such prac-
tice to be unlawful.,the Court laid down the following
principles of law which sre applicable here:
         ~"Going to the real gist of the main issue before
    us, section 9 of article 8 of our state Constitution,
    supra, inhibits any and all transfers of tax money
    from one to another of the several classes of funds
    therein authorized, and, as a sequence, the expendi-
    ture, Por one purpose therein defined, of tax money
    raised ostensibly for another such purpose. The
    immediate purpose in so prescribing a separate maxi-
    mum tax rate for each of the classes of purposes
    there enumerated is, no doubt, to limit, accordingly,
    the amount of taxes which may be raised from the
    people, by taxation, declaredly for those several
    purposes or classes of purposes, respectively. But
    that is not all; The ultimate and practical and ob-
    vious design and purpose and legal effect is to
    inhibit excessive expenditures for any such purpose
    or class of purposes. By necessary implication said
    provisions of section 9 of article 8 were desIgned,
    not merely to limit the tax rate for certain therein
    designated purposes, but to require that any and all
    money raised by taxation for any such purpose shall
    be applied, faithfully, to that particular purpose,
    as needed therefor',and not to any other purpose or
    use whatsoever. Those constitutional provlslons con-
    trol, not only the raising, but al80 the application,
    of all such funds; and such is the legal effect of
    articles 2242.and 7357, aupra, when properly construed
    and applied.
          "True, the COn8titUtiOn do08 not 889, in 80 many
    Words, that money raised by a county, city or town,
    by taxation for one such purpose shall never ,be ex-
    pended for any other purpose - not even for another
    of the,five general classes of purposes defined and
    .approved in said section 9 - but that, we thin&, is
    its plain and certain meaning and legal effect. The
    very definitions of those several classes of pur-
    posea, a@ the declaration of authority to~tax the
    people therefor, respectively, coupled, as they are,
    in each instance, with a limitation of the tax rate
    for that class, must have been predicated upon the
Honorable W. J. Townsend, page 5~ (O-6629)


     expectation and intent that, as a matter of common
     honesty and fair dealing, tax money taken from the
     pOOplO 08ten8ibly for one such specified purpose
     shall be expended, as needed, for that purpose
     alone, as veil aa that the tax rate for that par-
     ticubr class, in any one year shall not exceed
     the prescribed maximum."
          In the aase of Moore, County Judge, et al vs.
Coffman, et al, 200 3. W. 374, the Supreme Court was consider-
ing vhether the Commissionersl Court of Knox County could use
the proceeds of bond8 voted forbuilding a bridge acroaa the
Brazes River'at a designated place for building a bridge at
another place.' In holding that the proceeds~of said bonds
must be used for the purpose stated, the Court held as fol-
lows :
         "It vaa the duty of the Commissioners* Court
    .ukder the statute (art. 606), in statingthe proposl-
    tion to be voted on in the bona eleotlon, to specify,
    both in its order for the election and in the notice
    of the election, the purpose for vhioh the bonds were
    to be iaaued. The rosa09 of this requirement is that
    the voter8 in 8Uoh an election are entitled to know,
    beforehand, the specific use to which their taxes
    levied in virtue of the election are'to'be put. The
    design of the statute 18 that the purpose of the bonds
    shall-be.stated in such way as to fairly and fully
    apprise the voter8 of it. Ro particular form is pre-
    scribed for it8 statement, and the way in vhlch it
    shall be stated 80 as to accord with the apirlt of
    the statute Is neaessarily left to the Commissioners*
    court. In this instance, the oourt in defining the
    proposition in respect to the purpose of the bond8
    saw fit to declare that it was not only to construct
    these two bridges, but to construct them at certain
    designatea locations. Stating the purpose in this
    manner contravened no law% hence the court was
    privileged to thus announce it. Since the aourt by
    deliberate action made the location of the bridges
    a part Of the proposition submitted, it i8 fair to
    conclude that their erection at the .locationanamed
    constituted in the court13 mind an essential part of
    the purpose of the bonds. If so, it must have in-
    tended that the'voters in the election should uuder-
    8tand that included in such purpose Was the building
    of the bridg& at these particular places. That the
    voters did so understand can hardly be denied.
                                                           ._
                                                                .
                                                                    I




Honorable W. J. Townsend,   Page 6,   (O-6629)   ,~

         "If it was within the lavful power of the
    court to so declare the purpose of the bonds; if
    It intended that the voters should understand
    their purpose to be the erection of the bridges
    at these particular crossings; and the voter8
    cast their ballots accordingly, we think that is
    an end of the question. It then becomes simply a
    matter of keeping faith with those whose will the
    election expressed.
           ,"To say.,as is urged, thatthe incorporation
     of the location of the bridge8 in the Commissioners1
    .Courtls statement of the purpose of these bonds was
     surplusage and Is therefore of no effect, 18 to deny
     to those courts the power of 80 declaring the purpose
     of a bona issue of this character as a means of fully
     acquainting the property owning voters of a county
     with thenexact use intended to be made of the bonds.
     For if the court had the power to include in its
     definition of the purpose of the bonds 80 material
    .a matter a8 the prOPO8Od locations of the bridges,
     that part of the stated purpose cannot be regarded
     a8 mere surplusage. It csn be 80 treated only upon
    Ahe theory that the court in 80 including    it trsn-
     -8cendedIts authority, ma for that reaaon 18 not
     bound by it. We decline to so hold. The specific
     use .towhich It is intended by public officials that
     .public moneys shall be applied is always of concern
     to those upon whom tsxation rests the burden of the
     expenditure. In the matter of bond issues authorized
     by ,the vote of.the citizenshlp affected, in the sub-
     mission of the proposltlon the law encourages, rather
     than frowns upon, a full and definite statement of
     their purpose. The location of an expensive public
     Improvement dependent upon such bond issues is fre-
     quently 0f:as prime importance as~its construction.
     In such cases,it is 6nly fair to the voters in the
     electioncalled to determine the matter to inform
     .them in advance of the intended~,location,80 that
     the actual merits of the given proposal, into,vhich
     the question ~of location may largely enter, ~shall
     decide the contest. When this is done, the location
     is a part of the vote~ana is entitled to an equivalent
    'protection. Wee can perceive nothing in such a courae
     that elther.trenches upon or exceeds the authority
     possessed in these matters by Commissioners* Courts
      or municipal bOdiO8,~ or that amoUntS, a8 18 contended
     to's surrender of their duty into other hands."
 _--    ..    _..


Honorable W. J. ToWnsend,                 Page 7, (C-6629)

          In the a880 of Levis et dl v8i City of Fort Worth et
al, 89 3. W. (26,)975, the Supreme Court was considering
whether or not the City Counail had authority to use the pro-
COed8 Of the 88&I Of oOrt8in bonds for VEdOUS named pUrpO808,
8nd the Court, in holding that 8UOh purposss were not foreign
to the purposes for vhioh said bond8 verb voted, laid down the
following general rule of law:
             "It 18 elementary that the proceeds of bond8
        voted by the people must be expended for the pur-
        poses for vhioh they were voted."
           Angelina County having voted bond8 for the purpose of
purohasing and 08t8bli8hiIlgan air port, it i8 our opinions
that the prooeeds of said bonds oannot be U8Oa to gravel or
hard 8XU'f8COthe pub110 road leading from  said air port to
the State Highway, 88 that would be using the proceeds Of
SSid bond8 for 8 purpose different from that for vhluh raid
bonds  were voted and V0ula be in violation of the above rule8
Of 18V.
                    we tlTlStthat this 88ti8f88tOrily        8ll6VOrO   yOUr ill@l'y.
                                                    Your6 very truly,
                                               ATTORJEY gElfEW& OF Tw;as
                                               By   /8/ Jas. W. Bassett
                                                         JaS      W; Bassett
JWBrLJ:EAC                                                        ..ABsistant
       .-._
                     APPROVED J-C-N26 1945                     APPROVED
                            -   . . ..-                         OPmIoN
                     IS/ Oar106 G, Ashley                      COIdMITTEF.
                                                         BYBWB.'